 UNITED INSURANCE CO. OF AMERICA439United Insurance Company of AmericaandInsurance WorkersInternationalUnion, AFL-CIO.Case 4-CA-3627.December30,1966DECISION AND ORDEROn April 22, 1966, Trial Examiner Harold X. Summers issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief;1 the Charg-ing Party filed exceptions to the Trial Examiner's. Decision; and theGeneral Counsel filed a brief in answer to Respondent's exceptionsand brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby 'affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire rec-ord in this case, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.2[The Board adopted the TrialExaminer's RecommendedOrder.]1 The Respondent has requested oral argument.Because, in our opinion,the record andbriets adequately set forth the issues and positions of the parties, this request is herebydenied.Whilewe agree with the Tiial Examiner that the Respondent's booklet regarding itssavings and profit-sharing pension fund states that the Respondent shares with agents thecost of life insurance and family hospital and surgical plans,unlike the Trial Examiner, wedeem it unnecessary to decide whether the booklet also manifests that the Respondentshares the cost of an "income protection" plan.We hereby correct the following error in the sentence preceding the indicator for footnote56 in the Trial Examiner'sDecision This sentence should read in part11..in the 1957court proceeding wherein Pennsylvania debit agents«ere found to be independentcontractors."TRIAL EXAMINER'S DECISIONThis case was heard upon the complaint1of the General Counsel of the NationalLabor Relations Board(herein called the Board),alleging that United InsuranceCompany of America(herein referred to as Respondent,United,or the Company),had engaged in and was engaging in unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the National Labor Relations Act (herein called theAct). Respondent's answer to the complaint admitted some of its allegations anddenied others,and it pleaded affirmatively;in effect, it denied the commission ofany unfair labor practices.Pursuant to notice,a hearing was held before TrialExaminer Harold X.Summers at Philadelphia,Pennsylvania,from October 251 The complaint was issued June 23, 1965.The charge initiating the proceeding was filedApril 20, 1965.162 NLRB No. 33. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough 29, 1965. All parties appeared at the hearing and were afforded full oppor-tunity to examine and cross-examine witnesses, to argue orally, and to submit briefs.Briefs filed by the General Counsel, Respondent, and the Charging Party have beenfully considered.The sole issue in this case is whether the individuals on whose behalf the Charg-ing Party seeks to bargain collectively-so-called debit agents-are employees orare independent contractors.2Upon the entire record of the case,3 including my evaluation of the reliability ofthewitnesses based upon the evidence and my observation of their demeanor, Imake the following:FINDINGS OF FACT1.COMMERCERespondent is, and has been at all times material herein, an Illinois corporation,with its principal office located at Chicago, Illinois. Engaged in the sale of insur-ance, it maintains offices in various States, including the Commonwealth of Penn-sylvania.During the year preceding the issuance of the complaint in this matter,Respondent, in the course and conduct of its business operations, received income,consisting of insurance premiums, in excess of $1 million; of this, more than$50,000 was derived from premiums which were collected within the Common-wealth of Pennsylvania and remitted to points outside the Commonwealth.Respondent, in its answer, denies that it is an "employer" within the meaning ofthe Act. Presumably, this denial is based upon its contention that the debit agentsare not employees within the meaning of the Act. Saving this question for lateranalysis, I note in the record, and I find, that certain individuals, patently employ-ees, perform servicesforUnited:e.g.,cashiers,claims employees, miscellaneousclericalworkers, and telephone operators 4Respondent is an employer engaged in commerce within the meaning of the Act.II.THE UNIONThe Charging Party,InsuranceWorkersInternationalUnion, AFL-CIO (hereincalled the Union),isa labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and settingThe instant case arises out of the Union's attempt to organize the Company'sPennsylvania debit agents.Throughout 48 States of the United States, including the Commonwealth ofPennsylvania, United is engaged in the sale, issuance and servicing of life and ofhealth-and-accident insurance policies; in addition, acting on behalf of United FireInsurance Company of America,5 it sells and services fire insurance policies issuedby that company.The territory in which United operates is broken up into divisions, each of whichisdivided into districts. Divisional managers, headquartered within divisional lines,3All parties agree that this is the basic Issue. In addition, the Charging Party, but notthe General Counsel or Respondent, contends that the good faith of Respondent in callingInto question once again (see Labor Relations History,infra),the status of the debitagents is also an Issue. As will be seen, the instant case arises out of the desire of Respond-ent, notice of which was conveyed to all other parties well before the inception of thisproceeding, to test the validity of the unit finding theretofore made by contending, as itdoes here, that the debit agents are not employees . and the pleadings herein confine them-selves to this issue (Moreover, a respondent's Insistence on a judicial test of a Boardaction, of Itself, does not constitute unlawful motivation under the Act. Cf.CumberlandShoe Corporation,156 NLRB 1103 )3 I corrected a number of typographical errors in the transcript4 Respondent also has district office managers and assistant managers In view of itsposition that the debit agents with whom they deal are not employees, United does notregard the managers and assistant managers as "supervisors," but it does regard them as"employees [who] perform managerial functions "5United Fire (as it will be called herein), is a New York corporation. Its principal officeat New York City, it occupies space in the Chicago headquarters of United, for which spaceit compensates United. UNITED INSURANCE CO. OF AMERICA441are responsible for the affairs of their district offices; and each district office isheaded by a district manager who,with the help of a number of assistant managers,oversees the district'sperformance and, by means of reports to the home office andcontacts with his divisional manager, maintains liaison with company headquarters.(A slight deviation is found in and around Philadelphia, Pennsylvania. There,five district offices in the suburbs and five district offices housed at one location inthe city constitutea regionheaded by aregionalmanager-terms which, for allpurposes of this case,I find to be equatable with division and divisional manager,respectively.) 6The debitagents7are attached to one or another district office, groups of five orsix of them comprising the "staff" of an assistant manager. The composition of agiven assistant manager's staff is determined at the divisional(or, in the case ofPhiladelphia,at the regional),level; the district manager may make changes onlyon a temporary basis.8Finally, the district offices have cashiers and clerical employees.Of some relevance in this matter is the fact that a number of the debit agentsinvolvedwere formerly debit agents of Quaker City Life Insurance Company(herein called Quaker City). As of March 16, 1964, that organization and Unitedentered into an agreement whereunder United took over most of the former'sassets and assumed the responsibility for the former'soutstanding insurance poli-cies.9Thereupon,Quaker City's debit agents were notified that no further workwas available for them but that they-perhaps not all of them; this record lacksdetails-would be permitted to sell insurance for United under terms offered byUnited, provided they signified agreement within a reasonable time. A number ofsuch individuals-the number undisclosed in this record-accepted the offer andbecame debit agents for United.B. The unit; the Union's majority designation; the demand; the refusalIn the representationcase-United Insurance Company of America,Case 4-RC-6127-whichis the genesisof theinstant proceeding,the same parties as those whoare parties hereto entered into a stipulation for certificationupon consent election,providing, with an important reservation notedinfra,that aunitappropriate forbargainingpurposesconsisted ofAll debit agents employed by [Respondent]at itsdistrictsinPennsylvania(Philadelphia,Upper Darby, Chester, Harrisburg,Reading,York,Hanover,Pittsburgh,McKeesport, Greensburg,and Somerset),excluding special agents,inspectors,office clericalemployees, professional employees,guards, managers,assistantmanagers,and supervisor a defined inthe Act.The instant complaintallegesthat the "employees" thus describedconstitute anappropriatebargaining unit. Respondent,in its answer, deniesthat thisis an appro-priate bargaining unit,specifically averringthat the debitagents in question areindependentcontractors rather than employees.Further elucidating at the hearing,Respondent madeclear thatthe contention in the averment was the sole basis foritsdenial-that it did not,for example,question the geographical grouping or thespecific job inclusions or exclusions.6 It should be noted that,in offering testimony and counter-testimony herein, the partiescalled only witnesses who, in their respective opinions, were in a position adequately andrepresentatively to convey the total picture of Respondent'srelevant operations. Theyrefrained from calling witnesses to testify as to the procedures followed in each and everydistrict office. Obviously,in an operation of this kind,one might find variations here andthere ; but-absent the point being specifically raised-I find that such variations are notmaterial(I credit one witness' testimony to the effect that,basically,the Company operatesuniformly throughout the country)Unless the contrary is indicated,my findings hereinmay be deemed to be applicable throughout the district offices in Pennsylvania.v Throughout the country 3,500 ; 300-plus in PennsylvaniaAgents may be transferred from one staff to another without advance notice to theme It appears that,for operational purposes if not for all purposes.Quaker City ceasedto exist as of that day.None of the parties hereto contend that any part of this case dependsupon any claim of "successorship"of United to Quaker City, and I find it unnecessary todecide the question-to which the parties devoted somewhat extended argument-of whetherthere was a successorship,a merger,an acquisition, or something else 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the pleadings and the respective positions, stipulations, and con-cessions of the parties at the instant hearing, and with an awareness the term "unitappropriate for bargaining purposes" as used in the act contemplates that it be com-prised of "employees," I find that,ifdebit agents are employees(a question Ireserve for disposition hereinbelow), the debit agents described above constitute anappropriate bargaining unit within the meaning of the Act.ioIn an election conducted in connection with the representation case above refer-red to, held on November 18, 1964, the Union received the votes of a majority ofthe debit agents involved and, on March 25, 1965, the Board certified the Unionas the bargaining agent of all of them. I find that, on and since November 18, 1964,the Union had been and was designated by a majority of the debit agents.By letter sent on or about April 1, 1965, and received by Respondent shortlythereafter, the Union, through its Vice President Charles G. Heisel, expressed itsreadiness to bargain over the working conditions of the debit agents, asked forrecognition forthwith, and requested the setting of a mutually agreeable time andplace for the commencement of negotiations. By letter of April 9, sent by companycounsel to union counsel, Respondent, reiterating and calling attention to the posi-tion it had taken in the representation case-namely, that it did not regard debitagents as employees-declined to bargain with the Union as requested. Thus-assuming that the debit agents are employees-we have a request to bargain con-cerning an appropriate unit and a refusal to accede to that request.C. The status of the debit agents1.Pertinent laborrelationshistoryThis is not the first occasion on which the status of United's debit agents hasbeen put into issue.On May 11, 1954, in a consolidated proceeding initiated by petitions filed by apredecessor of the Union and by a rival labor organization, the Board issued aDecision, Order, and Direction of Election11 inwhich, holding that the Pennsyl-vania debit agents whose status was there put into issue were employees and notindependent contractors, it dismissed one of the petitions and, in connection withthe other, directed a statewide election among such agents. Prior to the holding ofthe election, however, the second petition was withdrawn and the case was closed.Late in 1956, the Union's predecessor filed a new petition for certification-Case 4-RC-3194, hereinafter sometimes referred to as "the 1957 case [or proceed-ing]"-covering the same debit agents. Pursuant to an agreement for consent election(inwhich Respondent, for that case only, waived its right to raise the contentionthat debit agents were not employees), an election and a rerun election were held,as a result of which, on May 7, 1957, the Regional Director for Region 4 ofthe Board certified the Union as the debit agents' bargaining agent. Thereafter,United refused to bargain on the stated ground that the debit agents were inde-pendent contractors and not employees, and an unfair labor practice proceedingensued. On a petition to review the first Board order.therein-an order to bargain,in which the debit agents were held to be employees-the Court of Appeals for theSeventh Circuit 12 held that the Trial Examiner (with the approval of the Board)erred iri relying on Board findings of fact contained in the 1954 proceeding, and itremanded the case for the current receipt and consideration of all relevant evidenceon the issue. Subsequently, a second hearing was held as an eventual result of whichthe Trial Examiner issued a Second Supplemental Intermediate Report in whichhe again concluded that the debit agents were employees and recommended thatthe Board reissue its original bargaining order (now running to the Union ratherthan to its predecessor); and the Board 13 adopted his findings, conclusions, andrecommendations. Once again, the case went to the circuit court; this time,14 the10 In an effort to avoid anticipating my conclusion, I shall refer herein to the group inquestion as "the debitagents" ; this term will be understood as comprised of all individualsin the "unit" described11 Reported at 108 NLRB 843, the proceeding has been referred to in the instant caseas "the 1954case [or proceeding]."12 In 272 F 2d 446 (1959).13At 132 NLRB 88514 In 304 F.2d 86 (1962) UNITED INSURANCE CO. OF AMERICA443court, concludingthat the debitagentswere independent contractors,grantedUnited'spetition for review and denied the Board's cross-petition for enforcement.15(It should be noted that,inMarch 1964,at the time of the transaction betweenUnitedand QuakerCitynoted earlier,the debit agents of the latter company wererepresented,for collective-bargaining purposes,by theUnion.At thattime and forsome time before,the working conditions of such agents were and had been gov-erned by collective-bargaining contracts between QuakerCity and the Union.)The question as to the status of Respondent's debit agents was reraised in mid-1964 upon the filing, by the Union,of a petition for certification(Case 5-RC-4722)coveringthe Company'sdebit agentsin and around Baltimore,Maryland.Unitedsought to testthe validityof the certification of the Union issued by theBoard therein;itdeclined to honor the certification because,it contended,the Balti-more debit agents were not employees.In the ensuring unfair labor practice case,the Board 16 rejected United's contention and entered a bargaining order.The orderisnow undergoing judicial review.17The representation petition which is the foundation for the instant case was filedlate in 1964.In that proceeding,United,having raised the issue of the debit agents'status, entered into a stipulation for certification upon consent election,executedalso bythe Union and approvedby theRegional Director,whichstipulation con-tained the following paragraph 13:By entering into this stipulation [United] does not waive its contention that thedebit agents.are independent contractors and not employees within themeaning of the . . . Act. The parties to this stipulation recognize that theagreement of [United]not to raise this particular issue of the status of itsdebit agents is limited to this representation proceeding, and that it will not beprecluded from raising such issue in any other proceeding, including but notlimited to, any unfair labor practice proceeding that may result from its refusalto bargain with any organization certified pursuant to this stipulation.Pursuant to the stipulation,an election among the debit agents was held on Novem-ber 18, 1964, as a result of which, on March 25, 1965, the Board certified that theUnion had been designated by a majority of the "employees" in the affected "bar-gaining unit"and that the Union was the bargaining representative of all such"employees."2.The job, describedThe selling and servicing of so-called industrial insurance,both life and health-and-accident,constitutes a major aspectof the Company'soperations.Distinctive15Respondent urges that,on the basis of this decision,the principle ofcollates alestoppeldictates that the instant complaint be dismissed. The argument runs as followsThe doctrine ofres judicataisapplicable to administrative proceedings ; the sole dif-ference betweenres jadscataand collateral estoppel is that' the former involves thesame cause of action, the same parties, and the same'dispositive issue(s) whereas thelatter involves the last two factors only-and, in essence, the same principles of ap-plicability are involved ; the parties and the issue-the status of the debit agents-hereare the same as those in the 1957 case, and the issue was there decided, by the Court ofAppeals for the Seventh Circuit, adversely to the position here taken by the GeneralCounsel. Granting, as I do, that the principles ofreswdicataand of collateral estoppelare applicable where there has been a judicial determination in an administrative pro-ceeding and that the parties and the ultimate issue in the tv,o proceedings are identical,I do not believe that the court's decision forecloses a decision on the merits herein. Thesituation on which the court decision was based was 9 years old, at the time of the instanthearing, and-all parties contend-changes had occurred in the interim I owe it to theBoard and the court to permit a fresh determination 'of the debit agents' status on themerits. Respondent's motion to dismiss based on this ground is denied (I would alsoreject, however, the Union's contention that,ifeitherres ,ludicataor collateral estoppelapplies, I am bound to follow the Board's decision in the 1957 proceeding; I believe Iam entitled to assume that the Board would have adopted the court's decision as the lawof the case )16 In 154 NLRB 38, issued on July 28, 196517As of the time of the instant hearing, petitions for review filed by the Union and bythe Company were pending in the District of Columbia and in the Seventh Circuit, re-spectively. Since the close of the hearing, I have become administratively aware, solejurisdiction lies with the Seventh Circuit. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeatures of this type of insurance are the facts that-due to limitations imposed byState law and by the Company-the face values of such policies are relatively lowand that the premiums are payable, normally at the homes of policyholders, on aweekly or monthly basis. These characteristics dictate that debit agents, a substan-tial part of whose activities is devoted to the sale of these policies and to the col-lection of their premiums, must spend a great deal of their working time within theneighborhoods of their policyholders.Each debit agent is attached to a "debit," an area in which he spends a majorpart of his working time. Clearly, any discussion of the debit agents' duties andresponsibilitiesmust begin with a treatment of the debit.Speaking generally, a debit is an area containing the locations of a group ofRespondent's industrial insurance policyholders. These locations mainly mark theresidences of such holders, but the debits also include business establishments; theevidence in this record indicates, and I find, that the addresses of some policyhold-ers are business addresses and some premiums are collected at business addresses.The sizes and shapes of debits vary greatly-for all this record reveals, there is no"master map" on which existing debits, with hard and fast boundaries, are dis-played-it appearing only that some are larger than others. An urban debit, forexample, can be quite compressed while an outlying debit might be comprised of arough 12- by 21-mile rectangle. The size and shape of a debit, I find-to the extentithas any defined limits-are determined by the ability of a debit agent reasonablyto furnish comprehensive insurance services to the present and potential policy-holders located in that debit.I here find what is inherent in such a description: that, over a period of time-since a debit's size and shape are a function of the assigned debit agent's personalcharacteristics, the number of Respondent's customers, and the number of poten-tial customers-debits grow, contract, and change their shapes as time passesAdd to this the fact that all the geographical territory within a debit is not exclu-sively that of a given agent. Partly because of historical accident-e.g., the transactionas a result of which many Quaker City agents came over to United but continuedto work in their old locations-and partly because of Respondent's policy-transfersystem (seeinfra),more than one debit agent may, and often do "work" the sameterritory.Not unknown are instances in which four United debit agents serve policy-holders living in the same building.As a result, whatever may have been the original thrust, it appears that, now, theterm "debit" is more applicable to a logical cluster of existing and potential policy-holders rather than to sharply defined geographical area. This idea is reflected inthe frequent use of the word "book" (short for "debit book" or "street book") asa synonym for "debit." Thus viewed, the question of whether the Company or theagent owns the debit-a question to which the parties devoted extended attention-doesnot lend itselfto relevant disposition.i$ I can only note that an agent may not"sell" or "assign" his debit to another without the consent of the Company; that,while,on occasion,departingdebitagentshave "taken" policyholders (to otherinsurance companies)with them, such practice may constitute a violation of a Penn-sylvania statuteagainst"twisting," and that, absent, termination of insurance policyby Respondent or by the insured, the policy survives the termination of the rela-tionship between Respondent and debit agent.Dependingupon the circumstances, there may beoccasionsupon whichan agentishimself transferred from one debit to another, but this is a deviation from thenormal.When a debit becomes "open," there is no system of "bidding" for thatdebit by existing agents; United fills the vacancy by bringingin a new man.Agentsmay be, and have been, transferred from one district office to another; but theinstances which, in this record, support this finding, are suchas to indicatethat thechanges resulted from a reorganization of district offices and that the agents involvedworked thesame debitsafter the changes.The relationship between Respondent and debitagentcommences when agree-mentis reached, between an authorized company representative and a prospectiveagent, that the latter shall undertake to sell and toserviceUnited policies under theterms and conditions set forth hereinbelow.The Company, particularly through its districtmanagers, is continuously engagedin anactive recruiting campaign.Whenever-a not infrequent occurrence-a debit181 shall find hereinbelow that the physicaldebitbook itself is furnished by Respondentfor the debit agent's use, that thelistof policyholders contained in each debit bookbelongs to Respondent, and that Respondent has the right, at all reasonable times, toinspect thenotationsin the book UNITED INSURANCE CO. OF AMERICA445is "open" (i.e., temporarily not covered by a debit agent), the word is spread in anattempt to fill the gap.19 Prospects are interviewed, either by a district manager orhigher official, and are asked to fill out an application 20 Whatever other criteriaare utilized, a history of selling insurance has little weight; typically, the new debithas no experience in the industry. If the prospect is sized up as a likely one, and ifhe is willing, he becomes a United agent-trainee.Under Pennsylvania law, the right of anyone to sell insurance for any insurancecompany is conditioned upon his being licensed to do so by the Commonwealth, theissuance of which license, in turn, is conditioned upon his passing an insuranceagents' examination administered by the Pennsylvania Department of Insurance; andany arrangement between United and a hew debit agent carries with it the require-ment that the latter obtain a license to sell for United. The early period, then, isdirected toward equipping the new agent with sufficient knowledge to pass the exam-ination: training books or, other materials are made available, and appropriatelibrary books are recommended to him.21 The process of qualifying for a license canconsume any period from a few days upward.Even before he is licensed, the on-job training of the new agent begins. Havingbeen assigned to an open debit and having'been attached to the staff of an assistantmanager, he spends his early weeks "on the street" in the company of his assistantmanager. The latter introduces him to policyholders on-the debit, acquaints himwith collection methods, and coaches him on sales approaches. As time passes, theagent's own active participation in the debit work increases. Moreover, during thistraining period he is expected (with the assistant manager's help), to file the weeklyreports which are filed byall agents-seeinfra;in addition, he must prepare an "A-and-A" report-describedinfra-eachweek whereas it is required of establishedagents but once each quarter. - 'The training period varies, consuming between several days and 5 or 6 weeks.(Note that it is considered a training period, not a probationary period.) Finally,w hen it is determined-by both the new man and his assistant manager-that heneeds no further help, he is left to his own devices.Having completed his training period, the agent takes on the task of servicing hisdebit.Among other things, he establishes a routine which, hopefully, will best servehis purposes as an insurance salesman on his debit. His routine-i.e., the hours andthe days he spends on the street, in the district office, and at his home; the numberand frequency of his visits to policyholders, present and potential; and the saleapproach he utilizes-is established by him, in the light of what he considers to bemost desirable. It is an individual routine, differing from that of other of Respond-ent's debt agents, and, except to the extent that what appears below may indicatethe contrary, the Company plays no part in its formation.Most of a debit agent's work on his debit consists of collecting premiums onexisting policies.Typically, he approaches the household of a policyholder or afamily of policyholders, at intervals, for the purpose of collecting the premiums, thetiming of these approaches varying with the circumstances. (Although the premi-ums on industrial insurance are payable either weekly or monthly, the payment ofsuch premiums on the "even date"-i.e., the due date only-is the exception ratherthan the rule; the policyholder often makes an advance payment of a number ofpremiums due.) The debitagentattempts to accommodate himself to the conven-ience of the policyholders in this respect; hence, much of his collecting is done inthe evening.The other aspect of the debit agent's job, while on his debit, is the procurement ofnew business, either from present policyholders or potential customers. Although-as is true of all salesmen,Lcollectors-the time during which a debit agent spends in"selling" himself and his product cannot be isolated, the evidence indicates, and Ifind, that the ratio of time spent in collecting premiums as opposed to that spent inactively seeking new business is about 15 to 1.United's debit agents are not limited to.selling policies on their own debits. Eachof them is licensed to sell policies for United throughout the Commonwealth of10One of the witnesses learned of an opening through his neighborhood lunchtime con-tactswith a United assistant district manager. The services of the wife of anotherwitness were solicited by a district manager.20A form not in this record.2i Persons already licensed to^ sell insurance in Pennsylvania need not retake an exam-inationThey need only procure a license to sell for United, a license issued by the Com-monwealth upon the request of United. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania, and, not infrequently, each makes a sale outside his own debit. Subse-quently, the selling agent may or may not himself service such policies; details astotransferring policieswill be discussedinfra.(United's debit agents are not limited to selling insurancefor that company.Atleast 29-out of 300-plus in Pennsylvania-are licensed to sell insurance for one ormore insurance companies other than United. On occasion, some have sold suchpolicies.The only restriction laid down by United in this respect is that its debitagents not be engaged in the sale of competing insurance policies. Nor are theylimited to theinsurance business.The record contains testimony, which I credit, thatat least two Pennsylvania debit agents simultaneously engage in other operations;one sells general merchandise on credit and makes collections thereon along withhis premium collections;another holds himself out as being simultaneously engagedin the real estate business.In this respect,I find that such"outside"activities asare now being engaged in-selling others' insurance or engaging in other busi-nesses-are not regarded by Respondent as detracting from the essential characterof the involved debit agents' fundamental occupation:sellingRespondent's insur-ance on a full-time basis.)Each agent spends a certain amount of time in the district office, which is open 5days per week from 8 a.m. to 5 p.m. (From the available evidence, I find thatagents, depending on individual circumstances,go there from one to three times aweek, for a total of 4 to 18 hours.) There, he picks up his messages, prepares orcompletes the preparation of his reports and settles his account(infra),attendsagents'meetings(infra),and, on occasion,consults with his manager or assistantmanager(infra)."Homework"constitutes an important part of the routine.The times and amountvary as between agents, but all of them spend a number of hours working at homeon their weekly reports. I drew the distinct impression that the agent whose houselights are not burning far into the night before the morning his report is due con-siders himself fortunate.Working as a debit agent for Respondent carries with it certain emoluments,direct and fringe.The compensation is computed on a commission basis. Each week, the debit agentreceives-or, rather, withholds from his collections of that week-an amount deter-mined, essentially, by premiums collected and sales made, as affected by a formulataking into consideration the extent of uncollected premiums due, any increase ordecrease in the "book," and the length of his service with the Company.22Except as to deviations which are noted hereinbelow, all debit agents in Pennsyl-vania are paid on a uniform basis. The rate of compensation, and the factors con-tributing to its computation, are fixed by a document known as an Agent's Commis-sion Plan, the last general revision of which was made on January 1, 1962.23 Eachagent, as his relationship with the Company begins, is given a copy of the Plan and,in writing,signifies his agreement with its terms.On the subject of whether the terms of the Plan, or any modfication of theseterms, are the product of "negotiation" between agent and Respondent or whetherthey are unilaterally imposed by Respondent, the respective parties offered evidence,on the basis of which I find that the terms and conditions of the Plan were origi-nally formulated by United; that, from time to time, United has revised the Plan, inwhich case its revised terms are applicable to all its agents; that, at any given time,itwould offer and does offer compensation to a prospective agent in accordancewith the Plan as of that time; and that the sole "negotiation" on its terms consistsof the agent's (or prospect's) "agreement" as symbolized by his staying with (orcoming to) the Company or his "disagreement" as symbolized by his leaving. (Atleast one agent at one time signified that his acceptance of the terms of the plan was"under protest." He remained with the Company, however, under the terms of thePlan.) In this connection,it should be noted that on one occasion, as a result of"suggestions"emanating from debit agents and passed upward,the Company, con-trary to its regular practice,made a number of modifications of the terms of thePlan as they applied to the Philadelphia agents only; the modifications were uni-laterally formulated by the Company and were announced to the affected agents atdistrictoffice meetings 24zaThere is no minimum or maximum.One of the agents who testified herein earns$20,000 per year.23This is a printed form. Under date of March 16, 1964, a rerun of the 1962 plan,without change,was prepared for use in connection with the incoming Quaker City agents.11The modifications,generally speaking, were "favorable"to the agents. UNITED INSURANCE CO. OF AMERICA447Among the privileges —njoyed by Respondent's debit agents are vacations-in theCompany's parlance, "service award bonuses." In April or May of each year, eachassistantmanager calls his staff together, and they discuss vacation schedules. As thetime for each agent's vacation approaches, his sales and collection efforts increase,for the vacation pay he will receive will be based upon his activities of the 4 weekspreceding the vacation. At the appointed time, he takes a 2-week holiday, for whichperiod he receives a lump sum equivalent to one-half his prior 4 weeks' earnings.During the period heis onvacation, his debit is "covered" by his assistant manager;and he receives no pay for the assistant's sales and collections,except to the extentthat such sales and collections involve fire insurancepolicies issuedby the Respond-ent's sister company.As has been found, the debitagents settheir own work hours, workdays, andworkweeks. Therefore, in addition to vacation periods, they may, if they wish, taketime off for holidays, for illness, or for no reason at all. No advance notice to orpermissionfrom Company representatives is required, and no one covers the agent'sdebit on such occasions, with one exception:in cases ofmore extended absence dueto illness,the involved assistant manager will "work" the debit; when he does, theearningsrealized from his laborsinureto the benefit of the agent.Debit agents are eligible to participate in Respondent's Savingsand Profit-SharingPension Fund,a planwhereunder employees,25ona voluntary basis, may build upfinancial revenues for the future. The details are irrelevant hereto except for thefact that United makes contributions to the corpus of the fund in accordance witha specified formula; to this extent, of course, the agents' contributionsare enhanced.Likewise on a voluntary basis, Respondent's debitagentsmay participate in sev-eral groupinsuranceplans: LifeInsurance,Family Hospitaland SurgicalExpense,and Accident and Sickness (income protection) Insurance. The cost of debitagents'participation in these plans is shared by the debit agents and the Company.26Forty-two United States code, Section 410(j), treating withsocialsecurity taxrequirements, defines the term "employee" to include, among others,(3) any individual ... who performs services for renumeration for anyperson-(B) as a full-time life insurance salesmen .if the contract of service contemplates that substantially all of such servicesare to be performed personally by such individual; except that an individualshall not be included in the term "employee" under the provisions of this para-graph if such individual has a substantial investment in facilities used in con-nection with the performance of such services (other than in facilities fortransportation), or if the services are in the nature of a single transaction notpart of a continuing relationship with the person for whom the services areperformed.Because its house counsel considers decisions on the application of this provision toitsdebit agents to be "somewhat garbled" in that there remains a question as towhether the principal activity of the individual involved must be the solicitation oflife insurance as opposed to accident-and-health insurance, United, since 1954, haschosen to treat the agents as "employees" for purposes of this provision. In hisweekly abstract, the basis for "settling up" with the Company, each agent, usingthe Federal Insurance Contribution Act tables, provides for the deduction from hisearnings of social security taxes; and, in due time, Respondent transmits this amount,plus its own FICA contribution, to the Internal Revenue Service.On the other hand, Respondent takesno stepsto cover the debitagents underany workmen's compensation or unemploymentcompensation statutes.While there is no formal system of seniority, length of service with the Com-pany-with the addition of any service with Quaker City-is taken intoconsidera-tion ina number of aspects affecting the debitagent.It is given weight in comput-ing commissionsearned, and, derivatively,is reflected in benefits such as the amount2-The plan specifies that the term "employee" includes its debit agents "for the pur-poses of this Plan only." Section 7701 (a) (20) of the Internal Revenue Act of 1954,which deals with pension funds and under which the Company's Fund operates, specifiesthat full-time life insurance salesmen may be considered"employees"within the meaningas used therein2OThis finding is based on information found on the inside cover of a booklet describingthe Savings and Profit-Sharing Pension Fund (General Counsel'sExhibit 27 herein).Witnesses who alluded to these insurance programs testified only that agents paid premi-ums thereon ; they made no mention of company contributions. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDof vacation pay; it is one of the bases for increased benefits under the Company'spension plan;itdetermines the order of selecting vacation periods; and,as will befound herein,itplays a part in the Company's"tolerance"of a poor productionrecord.Much of the testimony was devoted to the duties of and restrictions upon thedebit agent in the pursuit of his occupation.I have already found that the debit agent chooses his own days and hours forcollecting premiums and making new-sales contacts;the frequency of his contactswith policyholders and customers is a product of his own determination,as influ-enced by the requirements of policyholders and customers;and he is free to usewhatever sales approach he deems appropriate."Paper-work"isa necessary part of the debit agent's job. At least once a week,on or before Thursday, he is required by Respondent to file a report on his col-lecting and sales activities during the past week,a report containing data as to thecondition of his debit and of the"reserve account"on the basis of which part ofhis compensation is computed.At the same time, he must prepare and submit an"abstract"of his weekly report, which abstract serves as the basis for his strikinghis cash balance with the Company.27 In addition,each 3 months,he must prepareand submit an Advance-and-Arrears report(an A-and-A),constituting a picture,derived from his debit book, of the currency of his policyholders' premium pay-ments. Also, as and when indicated,he must file reports of policy lapses. On thebasis of the evidence in this record,I find that the preparation of these papers con-sumes from 3 or 4 hours to a full day per week; it can be done--depending on theindividual agent's preferences-at a single stretch or at separate intervals over aperiod of days, at home or in the district office or at both places.(It should be here noted that the filing of these documents accomplishes a doubleobject. The weekly report and abstract serve as the basis for the agent's computingand retaining from his collections his weekly compensation,aswell as for theCompany's keeping track of its insurance liability. Likewise, an A-and-A, whichmust "balance"if it is accurate,serves as a self-audit by the agent;also, it con-stitutes a further check by the Company on its potential insurance liability. Thelapse report provides a signal for the(seldom employed)managerial attempt to"save" the policy;more important,itserves as another gauge of the Company'sinsurance liability.)In addition,once every 6 months, he must submit a "street list" showing thename and address of each of his policyholders and the amount of premium eachpays.United's district managers conduct meetings of debit agents almost every week,themeeting day varying as between district offices.At this time,sales ideas arediscussed by and between management and the agents;28 campaigns and contestsare announced;sales"pledges"may be educed;insurance policy changes areexplained;and, in one case, a change in the employees'compensation was con-veyed. Attendance is not "compulsory"in the normally accepted sense of the word,and the Company maintains no attendance records; absenteeism is not uncommon,and, occasionally,less than the majority of an office's agents are present. But,except for individual contacts between members of management and the debitagents-about which, seeinfra-thesemeetings constitute the sole opportunity formass-conveying messages from Respondent to its debit agents;and an agent whoabsents himself may be deprived of information important to him and to the Com-pany, information which may or may not subsequently come to his attention. Undernormal circumstances,an agent will give advance notice that he will be absent. Ifind that the working relationship between a debit agent and Respondent will beadversely affected should he fail to attend a substantial number of scheduled meet-ings and that, for all practical purposes,relatively regular attendance by any indi-vidual agent is a condition of the continued maintenance of this relationship.I have earlier discussed the size and shape of Respondent'sdebits.Now, in adiscussion of the "freedom" exercised by the individual debit agent,Imust returnto the subject of a debit'sdimensions,in another of its aspects.Perhaps owing tothe fact that a substantial portion of a debit agent's time is occupied in collectingpremiums, the "size" of an agent's debit is often expressed in terms of the amountof its premiums due weekly.For example,witnesses spoke of a$475 debit(a debitn An equivalent report onmonthlypay insurance is due once a month281 reject the idea, implicit in the testimony of one witness,that these were mere "get-togethers"of agents to exchange successful ideas.Clearly, these meetings are Company-sponsored. UNITED INSURANCE CO. OF AMERICA449on which the total weekly premium collectability is $475), an $800 debit, and a$1,140 debit. Obviously, since collecting consumes time, the size of a debit, in thissense, will affect the time a debit agent must spend on the debit; and,just as obvi-ously, it is subject to a greater or lesser degree of control by the debit agent, eitherby his exerting greater or lesser efforts toward new sales or by his actions in con-nection with the transfers of policies between agents.And the factof the matter isthat debit agents do give vent to their individual tastes in this respect. Based largelyupon his personal circumstances(e.g., in his opinion,the desirable amount of timeto be spent on the street as against that to be spent at home),each debit agent hasinmind what he considers to be the "optimum"debit.(I find that the "optimums"vary greatly-at least from $500 in one case to $1,000 in another.) And agents doregulate the premium amounts of their debits; specifically, they increase or decreasethese amounts in the direction of the limits they deem to be desirable. And theCompany, will not, under such circumstances, reprimand agents or take any otherdisciplinary action.29As has been indicated, one method of controlling the size and shape of a debitis to accelerate or decelerate new-sales efforts.Anothermethod-perhaps morewithin the effective control of.a debit agent-is to take appropriate action withrespect to the transfer of a policy from one debit agent to another.Once a debit agent has sold a policy, that policy, and the collection of the pre-miums therefor, is normally the continuing responsibility of the seller. But the sellermay, if he wishes, seek to transfer the policy to another debit agent. He will usu-ally,but not always, discuss the proposed action with the potential "receiving"agent; whether he has discussed it or not, he prepares a transfer form giving detailsof the proposed transfer,one copy of which is turned in to his assistant manager.30The receiving agent may or may not be willing to accept the transfer. For onething, he himself may be seeking to hold his own debit down to what he considersto be its optimum size. For another,in view of the elements making up the Agent'sCompensation Plan-particularly, the fact that both the inability to collect a pre-mium on one's book or the lapse of a policy may result in a cut in income for theresponsible agent-it behooves the potential beneficiary of the transfer actionclosely to examine the gift before he accepts it; and he is given a reasonable periodin which to make an investigation,31 at the end of which he decides to take or notto take the policy(ies).My finding in this respect should not be construed to mean that the sole, or eventhe most frequent,reason for the desire to transfer out a policy is to regulate thesize of a debit; more frequently than not, the proposed transfer involves a policy-holder who resides at a distance from the seller'sdebit, a situation in which thecollection of premiums would require an undue expenditure of time.(Occasionally,though, the would-be transfer is a "block-transfer"-i.e., one which involves anumber ofpolicyholders living in close proximity to each other; this transfer, ifeffected,definitely changes the size and shape of two debits.)The important aspect,for purposes of this discussion,is the role played by management in policy trans-fers.Upon a full consideration of the evidence before me, I find that Respondent'srepresentatives play a minor,and a purely ministerial,part; 32 the decision-totransfer or not to transfer-depends upon the agreement of both the transferringand the receiving agents, and the Company neither blocks nor forces a transfer.3329Except perhaps, with respect to a "new" man In such a case, a "holding-clown" at-titudewould be considered a reflection upon his suitability for this type of work Seediscussion of the termination of a Company-agent relationship,infraii This is not to be confused with thesale or assignmentof a debit,which (I havefound)is forbiddenNomoney changes hands between the parties to a policy transfer31 In company parlance, he "FBI's" the policy32 In the event the transfer goes through, the information contained on the transferform is used at the home office as a basis for official changes in the respective agents'"life registers" or lists of policyholders33Thus, I reject the conclusion implicit in the testimony of several witnesses : thatmanagement can and on occasion does force an agent to accept a transfer. I find thatone such incident was the product of a mistake and that the other-in which, allegedly,a management representative implied that the failure of an agent to accept a transfermight result in the refusals of other agents to accept transfers from him-\Nas an ex-pression of fact as to other agents' possible reactions to an "unreasonable" act by one oftheir number rather than an official company position.264-047-67-vol. 162-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDIthas been earlier indicated that each district office is under the supervision ofa district manager, that each office has a number of assistant managers, and thateach debit agent is on the staff of an assistant manager. In connection with thesubject of the "freedom" enjoyed by debit agents in the performance of theirresponsibilities, voluminous testimony as to the relationships of the debit agentswith their district managers and assistant managers was proffered by the parties.The credible evidence (I find) boils down to this:District managers and assistant managers are considered "managerial employees"of Respondent. The links between the men in the street and the home office, theyare held responsible for the smooth and successful operation of the district office.In the discharge of this responsibility, they keep close watch on the productionfigures, take indicated action, and keep Chicago informed. Their compensation, inlarge part, is dependent upon the production of the district office (in the case ofthe manager) or of a staff of debit agents (in the case of the assistant manager).Districtmanagers have a part to play in a number of actions initiated by debitagents. For example, the participation of the manager or of an assistant, or of both,is called for (1) in connection with the debit agents' weekly settlement report andabstract,34 (2) with respect to the transfer of a policy or block of policies from oneagent to another, and (3) whenever a policy is reported as having lapsed for non-payment of premiums. But the nature of the participation can be gauged morerealistically in the light of the facts that (1) as for the debit agent's weekly reportand abstract, (a) the manager's/assistant manager's examination of the debit agent'sweekly report and abstract is primarily designed to procure summary informationbearing on the Company's insurance liabilities, and (b) the debit agent's cash settle-ment on the basis of the report and abstract need not wait upon his manager's orassistant's examination; (2) as earlier found, the manager or assistant manager hasno authority to block a policy transfer about which the involved agents are inagreement; and (3) the requirements of managerial action in case of lapses 35(a) are more honored in the breach than in adherence and, (b) in any event, con-stitute attempts tomaintain up-to-date records of company liability rather thanattempts to control agents' activities.More to the point are the working relationship between managers /assistants andagents.The district manager and, under him, the assistant manager, keep close watchover the performance of each debit agent under their respective (overlapping)jurisdictions.They investigate complaints about them made by policyholders. Theystudy the records and discuss between them the various agents' performances; whereindicated, they will speak to a failing agent, seeking reasons, making suggestions,and offering the assistant manager's streetside assistance. In his weekly report to thehome office, the district manager will not hesitate to comment on an agent's per-formance, and, in the same report, he usually notes that an assistant manager is"assigned" to a particular agent for the following week.On the other hand, a debit agent to whom an assistant manager's help is offered(and to whom, presumably, that agent has previously been "assigned"), may, andsometimes does, refuse the offer. There is no indication in this record that he mustgive a reason for the refusal; his decision is accepted by management, and theassistantmanager goes about his other duties 36 Among these duties is the givingof advice and the rendering of on-debit assistance to any other debit agent who, onhis own, requests either; and, when made, the latter request is always honoredunless the press of other duties prevents it. And, when an assistant manager doesaccompany an agent onto the latter's debit, the manner of their joint undertaking-e.g.,whether they will visit homes together or will "`split" the visits-is normallydetermined by the agent.3;The amount due and owing the agent at the end of each week-with all deductionsto be made from this amount-is computed, in the first instance, in this abstract. If hisassistant manager sees the document before it is acted on (but seeinfra)and if he seesany obvious mistakes, they will be called to the attention of the agent for correction. Butthe basic check of the abstract's accuracy is made by a postaudit at the home office ; iferrors are found, the indicated corrections are relayed to the agent^Among other things, the manager or assistant must certify that he sought to preventthe lapse by a personal visit to the policyholder.38One of General Counsel's witnesses testified, at least byimplication, that an assistantmanager with a staff of six agents must accompany each of his agents 1 out of every6 weeks. I find that there is no such requirement. UNITED INSURANCE CO. OF AMERICA451There may be, and are, occasions on which the manager and his assistant con-clude thatmorethan an "offer of assistance" is necessary. For any reason deemedsufficient by them-and the reason need not be conveyed-they may require anagent to prepare an interim A-and-A, a task which requires the expenditure of extratime; and they may insist on the right to examine his books and records. When anagent's record is sufficiently poor, the assistantmanager,the districtmanager, orboth,may call him in for a discussion-a summons he may not refuse 37-anddiscuss the situation with him at length; they may intimate to him that he is notsuited to the industrial insurance business; and they may insist that he accept thecompany of the assistant manager on his rounds for a "field inspection." A witnessfor Respondent attempted to distinguish between an "offer toassist" and an "offerto accompany"; whether they are distinguishable or not,it isclear, and I find, that,in the last analysis, a debitagent isnot free to reject the company ofan assistantmanager when the latter insists-if he desires to maintain his relationship withUnited.38With respect to the payment of insuranceclaims,the debit agent hasno manda-tory role.He is free, however, to participate in such phases as he believes willenhance his standing with the policyholder. He may help in the preparation of theclaim of loss and-although he has no part in its verification-he may follow itsprogress. The claim validated,it isnormally paid by company check, delivered bythe debit agent; but the agent may, if he wishes, use premium funds collected topay the claim in cash-the receipt for the money paid to the policyholder servingas cash subsequently turned in with his settlement abstract 39There was surface disagreement between the parties-the General Counsel andtheUnion on the one hand and Respondent on the other-as to the basic equip-ment and the tools necessary to discharge the responsibilities of a debitagent. Butthe apparent disagreement dissolves under close scrutiny. In effect, all parties werein agreement, and the testimony offered by each establishes, that a debitagent'sstock in trade is (to give it the labels applied by witnesses), his salesmanship, hispersonality, and his imaginativeness; and that the exercise of his skill requires thathe possess or have access to certain auxiliary tools; a rate manual; the debit book;premium receipt books (for retention by policyholders); business forms, such asinsurance application blanks; reporting forms, whereby the Company can be keptinformed of the results of the agent's efforts; and basic advertising materials. Ifind, on this record, that the debit salesman furnishes (to the extent he possessesthem), the salesmanship, the personality, and the imaginativeness, and that theCompany furnishes the enumerated auxiliary tools. Although Respondent wasunwilling to stipulate that it furnished more than"some ofthe blank forms andadvertising materialsneededby the agent" (emphasis supplied), I find that, for allpractical purposes, it furnishedallsuch items. To the extent that any witness testi-fied that he furnished his own items in these categories (e.g., in one instance, apad of blank paper; in several, personal advertisements; in others, Christmas cardsor calendars), he made it clear that he was fulfilling what he considered to be apersonal need.More tangible was the parties' disagreement on whether agents are required touse the forms and advertising materials furnished by the Company. To the extentithas relevance, I find that, in the absence of a situation clearly calling for a sub-stitution, agents are required to use company recording, reporting, and generalbusiness forms,40 but that agents are free to use or not to use the business "helps"in the form of the available advertising materials.(Having found that United furnishes all necessary forms and that the agents arerequired to use them, I find, in addition, that the rate manuals and the debit booksremain the property of the Company at all times. Most of the debit agents ownautomobiles which they use for transportation either to or from their offices and7 According to a manager called as a witness by Respondent, he may, "under direcircumstances," call an agent at his hone at nightSeeinfra,for a discussion of the termination of a Company-agent relationshipOne agent, who has a "Latin" following, often pays rejected claims out ofhas ownpocket,insisting that this is "good business." The same agent scorns the selling advice ofhis assistant manager on the basis of what he conceives to be his superior knowledge ofthe personal characteristics of his clientele.'"Except for a form notifying a policyholder of his being in arrears on premium pay-ments ; its use by agents is optional. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDdebits or on the debit itself, although there is no formal requirement that they doso.On the debit, house-to-house visits do not normally require the use of a car.)Several agents, according to this record, receive or have received an amountabove and beyond that to which they would be entitled under the terms of theCommission Plan generally applicable to their groups. One agent who testified atthis hearing is given 211/z percent of his collections and another receives 21 percentinstead of the usual 20 percent; and one agent, in 1957, received a $5 weekly feefor the use of his automobile in servicing an "out-of-town" debit. The GeneralCounsel and the Union contend that the differentials constitute compensation forthe use of automobiles on the job; Respondent, in effect, concedes that the 1957payments were for travelexpenses,but takes the position that the 11/ percent andthe 1 percent now being paid are part of the involved agents' regular pay. Theagents who presently receive these differentials were among those who came overfrom Quaker City in March 1964. There, they each had received a flat sum in lieuof a mileage allowance for the use of their cars,41 and when they were given theopportunity to go with United, they called attention to this fact; it was agreed,thereupon, that they would be given 11/z percent and 1 percent, respectively, thedollar amounts represented by these percentages roughly approximating the com-pensation each had been receiving as an automobile allowance. Since then, thedifferentials havenotbeen used in computing vacation pay (seesupra).In view ofthis history and in the absence of any other satisfactory explanation for the favor-able treatment accorded them, I conclude and find that these extra payments con-stitute amounts given in lieu of travel expenses rather than compensation for regu-lar services rendered.42In the absence of any special arrangement, however, a debit agent is expected topay his own travel expenses.Limited only by the legal prohibition-against the selling of insurance and thecollection of premiums by unlicensed personnel, agents may use whatever helptheywish. It does not appear, however, that United's debit agents make anyarrangements for assistance, other than the casual and the trivial. A policyholdermay arrange that his premium be collected from another holder, with whom heleaves his money and his premium receipt book; or someone at a place of businessmay turn over to the agent the premiums for a number of policyholders who workthere, and in turn receive their receipted books for return to them; or,as in onecase, an agent hired a "bodyguard" for 2 days. Any expenses incurred in connec-tion with such acts are the agents 43Almost all the agents treat a part of their home as an office, exclusively orpartially.There, they keep a desk, typewriter, adding machine, telephone exten-sion,44 or some of these. A number of them use such items as the basis for incometax deductions, since, in any event, the Company pays none of the expenses.As earlier noted, one agent simultaneously is engaged in the real estate business;he has an office at which he also will conduct company business. On one occasionin the past, one agent rented a street-entrance basement room for $8 a week whichhe held out as a place of (insurance) business. The Company did not compensateeither.The agent does have desk space at the district office, although there is no paid-for telephone at his disposal. Incoming telephone messages are held for him, and,occasionally, the problem which is the occasion for one of his incoming calls willbe solved byhis assistant manager.If he has any policyholders who pay by mail,an office clerical will process the transaction: abstract the check, receipt and return41One of them covered for Quaker City and now covers for United a large suburbandebitThe record contains no details as to the size of the other agent's debit'2I regard it as immaterial that one or both of the agents did not treat it as suchfor income tax purposes. I also regard as immaterial the fact that a third agent (who didnot testify)oncereceived a 2 percent differential when he worked on a large debit andlaterretained the same benefit when he transferred to a small debit, this, in my view,constitutes a historical accident which merely serves to corroborate my finding herein.48The Company has various trinkets available for purchase by agents which may beused to reward "helpers" or agents may purchase tokens of appreciation elsewhere ; theymay pay out sums of money ; or they may credit a helpful policyholder with "time onhis book"94Almost invariably, the home telephone, to the degree it is used for business, is usedfor outgoing calls only. The incoming phone number given out by an agent is usuallyhis district office number UNITED INSURANCE CO. OF AMERICA453the premium receipt book to the policyholder, and transmit to the agent a noticeof the transaction which he can use as cash in his weekly abstract.45In addition to offering the small items which agents may use as gifts, Respondenthas available several types of business cards and a number of selling aids for sale.Agents are not required to buy them; if they do, they pay for them.An agent pays for his original licensing-in the neighborhood of $10. Apparently,there is no charge for renewals.Ihave already found that certain advertising "helps" are furnished the agentswithout charge: brochures, calendars, and Christmas cards. Some agents (at theirown expense),imprint their own names on these materials, and some of them goout and purchase this type of item elsewhere.Specifically,an agent has orderedwhat he considered to be a better calendar, and a number ofagentshave soughtto extend their good will by doing their own advertising, with civic, religious, andathletic organizations. Obviously, the Company does not forbid such extra efforts,but they areat the respective agents' expense 46Agents also engage in certain activities designed to enhance their effectivenessas sellers of insurance:e.g., join organizations,contribute to community projects,act as business advisors,write or translate letters for policyholders,and subscribeto trade magazines.The annual"extra" expenditures of one of the witnesses whotestified-and, clearly, he and one other spent more than the rest-amounted to$200, plus that spent for Christmas gifts.The relationship of a debitagent andthe Companyis terminable at will andwithout notice,at the option of either.At one end of the scale are agents' "resig-nations," based upon low earnings or some other symptom of incompatibility withthe work. At the other are instances in which the Company institutes terminativeaction because of an agent's undue shortage in moneys turned in or his outrightembezzlement.The largest group of terminations consist of agents' resignations.In the main,but not necessarily exclusively, these come from relatively new agents.One of Respondent's witnesses, District Office Manager Toplin, testified-credibly,I find-about company policy on terminations for the withholding of funds collectedby agents: A termination by the Company would be "automatic" in the case of anagent's embezzlement.With respect to shortages in money collected, there is anunwritten rule that a shortage above$57 is considered serious; termination is almostautomatic, but it depends upon the discretion of the district manager.47 And,finally,while terminations for these reasons constitute a very small proportion ofall terminations,they constitute a majority of the terminations initiated by theCompany.The parties introduced testimony as to several terminations which fall betweenthe extremes.One agent was "spokento" byhismanager and assistant managerafter 5 months of experience indicated that he was "incapable"of writing newinsurance or collecting premiums;about a month later,his record showing noimprovement,he quit the business.With respect to two other agents, each with 3or 4 months of service,the district manager,suggestingthat theywere not cut outfor the insurance business,requested and was given their resignations.48AccordingtoManagerToplin, United's tolerance of an agent's poor productionrecord(whether the result of a deliberate effort to hold down the size of a debitor for any other reason),increases as the agent's length of service with the Com-pany increases.While Toplin might ask a new man with an inauspicious record forhis resignation,he "did not think"he would take this action with respect to a 2-yearman-although he might"comment"to him-and he would"have to live45The General Counsel makes much of the fact that the District Office pays the postagein returning the book It should be noted that this is the only instance of its kind, oneagent at whose request the district office sends material to his home has to foot the billfor the postage46Respondent does insist that the agents, in their advertising, conform with State law.47 It should be noted that shortages-i e., a failure to report all money collectedduring the reporting period-are not easily detectable, since, in the first instance, theCompany's knowledge of the amount collected is derived from the weekly report of theagent himself ; the fact that funds have been collected but not reported can be uncoveredonly as a result of an A-and-A, normally prepared quarterly, or of a field inspection,ordered because of suspicious circumstancesOne of the two requested and ii as given the opportunity to shift debits, but thechange made no apparent difference. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith" an oldtimer(for example,a 20-year man),who was not producing.In viewof the substantial evidence herein of overlapping and duplicative debits, I findsomewhat confusing,if not incredible,Toplin's testimony that not only would hetolerate the poor production of the oldtimer but,"satisfiedwith less business" inthe area in question,he would send no other agent into that neighborhood. But aresolution of this question is unnecessary;on his testimony as a whole, viewed inthe light of all the evidence,I find that Respondent believes it has the authority,and does have the authority,to terminate any agent for low production.In connection with the termination of an agent, whatever its nature or the reason,he must surrender his rate manual and debit book, and a final audit of the stateof hisdebit is made.Whenthe relationship has been terminated,Respondent must notify the StateInsurance Departmentwhich,in turn,cancels the agent's license to sell insurancefor United.Thereafter(by operation of State law), he may not sell insurance forany company unless or until he possesses a specific license to do so.Because they do not fit into any of the categories treated above,I here set forthfindings as to certain miscellaneous factors which may throw light on the statusof the debit agents.The debit agent has no control over, and cannot vary, the price of his product-the insurance policy. This is a requirement of the State, which has approved a rateschedule submittedby theCompany, and of Respondent.In point of fact, the Respondent requires agents' adherence to all regulations ofthe State Insurance Department.I have noted that the debit agent,with his weekly report and abstract,turns inthe money he has collected during the week, less that which is due and owing himfor his services.He may, if he wishes, make partial deposits earlier in the week,using the receipts therefor in lieu of cash turned in with his abstract.On the otherhand,he may-and usually does-retain all such money until his reporting day;and, in the interim,he may use it as he wishes.Respondent honors debit agents'requests to withhold funds for the payment ofFederal income taxes and, in proper time, it transmits the money withheld to theInternalRevenue Service; likewise, appropriate city income taxes are computed,withheld,and transmitted. It does so,however, purely as a courtesy to the agents,49who are free to specify whatever amount-including "nothing"-they wish to bededucted.The agents in a district office have what is known as an agents' fund,to whichthey make a contribution each week.The fund,which is in the custody of the officecashier 50 but is administered by three agents, is used, for example,to pay premi-ums for agents'holdup insurance,for prizes in the agents' own sales contests, forremembrances in case of sickness, and for parties and the like.Clearly, as has been earlier suggested, the Company regards the work of its debitagents as full-time work.This is emphasized at.the original interview and is thebasis for maintaining the future relationship.To thedegree that,as found above, itpermits other activities,it regards their engagement as above and beyond the full-time task for which the agent is responsible.To the extent that it has any bearing,I find that some of the debit agents regardthemselves as employees and that some regard themselves as "in businss." But thelatter group,asked by whom they are "employed,"give the answer- "United Insur-ance Company of America."Respondent contends that its only rules for agents'conduct are those found in theratemanual and that, as there specified,Any rules contained herein with respect to the methods and means of conduct-ing your [i.e., the agent's] insurance business have been established and arerequired by state law and by regulations of the various Insurance Departmentsthroughout the country and are binding upon the Company and the Agent.Subject to the above,the Company is solely interested in the results obtained.Most of the manual is filled with descriptions of and rates for various types of insur-ance policies, matters which, I find,are governed by State law. But there are manyitems which,self-evidently,are not prescribed either "by state law or by regulationsof the various Insurance Departments throughout the country."Theynormally are'flFor several months in 1955,Respondent stopped holding Federal income taxes foragents The result was an outcry among the agents,and the previous practice was resumed.5oWho isnot under the supervision of the district office manager. UNITEDINSURANCE CO. OF AMERICA455not framed in terms of rules of conduct,but they do shed some light upon Respond-ent's interest or lack of interest in its agents'manner and means of operating. Toname a few-and I paraphrase:All premiums collected are trust funds and must be remitted in accordance withthe Company's procedure.The Company suggests that newly issued policies be delivered immediately by theagent in person and only after settlement of premium. They should not be mailed orsent to the insured in any other manner and must not be delivered to the insuredwithoutthe settlement of premium.The agent is responsible for the first premium or policies issued and sent him fordelivery. If, for any reason, a policy is sent him before settlement is made, the agentmust, before delivery, obtain settlement.If a policy is not delivered and the agentdoes not make remittance of premium within 30 days, he is liable for fees andcharges, e.g., of the medical examiner.If the health of the insured has been impaired prior to delivery of the policy, theagent should withhold and return it to the Company with a full statement of rea-sons for withholding.The agent should seek the collection of premiums due at the first opportunity; heshould not wait until the grace period has expired. If the grace period has expired,he should complete an application for reinstatement and submit it with a health cer-tificate and premium remittance.A careful search for a lost policy should be made before a request for a duplicateismade.The agent should make a full report upon death of a policyholder and attach allnewspaper accounts or reports of death.Where there is a double indemnity clause,the agent should state carefully and fully all details incident to the death.It is not permissible to collect any premiums after the death of the insured.Cases postponed by the temporary illness of an applicant should be followed upby the agent at the end of the postponement period.The first and most important selection of risks is by the agent.If he receives morethan his share of unfavorable decisions by the home office, he should take stock ofthe type of business he is soliciting.The time to place "rated"contracts is at once.The applicant should not be per-mitted to"cool" or become impatient or disgusted because of time lost in argumentover riskclassification.Agents should not write applications for industrial insurance on persons not seenby them.3.Discussion and conclusionsThe Act does not precisely define the word"employee." Section 2(3) provides, inpertinent part,that the term shall not include "any individual having the status ofan independent contractor."The legislative history of the section shows that Con-gress expressly excluded independent contractors in order to remedy what it thoughtwas an unwarranted expansion of the definition of "employee" inN.L.R.B. v.Hearst Publications,Inc.,322 U.S. 111,to include persons who would be consideredindependent contractors at common law.51 Congress broadly viewed as employeespersons who"work for wages or salaries under direct supervision"and as inde-pendent contractors those who "undertake to do a job for a price, decide how thework will be done, usually hire others to do the work, and depend for their incomenot upon wages but on the difference between what they pay for goods, materials,and labor and what they received for the end result, that is, upon profit." 52As shown by the legislative history of amended 2(3), whether in any given situa-tion the relationship at issue is that of employer-employee or that of independentcontractorship must be determined under common law concepts 53 Generally, underthe common law "right of control"test,an employer-employee relationship has beenfound where the person for whom the work is to be done, while he may relinquishsome of his authority over certain aspects of the day-to-day operations,retains con-trol over,or the right to control,the significant portions of the details and meansn See, e.g., H. Rept. 245 on H R 3020, 80th Cong, 1st sess, p 18; and H Conf Rept510 on H.R.3020, 80th Cong, 1st secs., pp. 32-33.saH. Rept 245,supra.m N.L.R B. v. Nu-Car Carriers, Inc.,189 F 2d 756 (C A. 3), cert denied 342 U S.919. Also seeN.L.R.B v. Steinbergand Co.,182 F.2d 850, 854-855 (C.A. 5). 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDby which the desired result is to be accomplished.54 As pointed out by the SupremeCourt in theHearstcase,55 the application of common law concepts to given factsituations is no simple task. Every facet of company-agent relationship must becarefully scrutinized and consideredA logical opening would be to place the elements of the instant case alongsidethose which were relied upon by the Court of Appeals for the Seventh Circuit in the1957 proceeding wherein Pennsylvania debit agents were found to be employees.56Here, as there,57 the debitagent setshis own workhours as well as workdays; hepays his own rent,58 postage, and telephone expenses, and I must presume (sincethe burden herein is the General Counsel's), that he would have to pay any bond-ing expense; he may take days off without notice; he may transfer policies to con-senting agents and vice versa, without company interference, and he may not beforced by the Company to participate in undesired transfer transactions; he retainshis commissions from funds collected; he is free to sell anywhere in Pennsylvania;he must submit the reports which, in the opinion of the court, are no more signif-icant than those required of a manufacturer's representative by a manufacturer; and,while the Company owns the agent's rate manual, they are the agent's sole sourceof rate information. Other elements are superficially similar. In the 1957 case,according to the court, agents paid the salaries of assistants; here, I find, Respond-ent would not reimburse agents for assistants' salaries, but these agents 59 have nosalaried assistants, whereas, according to the court decision, the agent (quoting fromtheTrialExaminer) "is free to follow the superintendent's 60 suggestions or todevise his own methods," the effect of the managerial system found in the instantcase, as will be discussed below, is seriously to curtail that freedom; and, whileattendance at agents' meetings is not compulsory, I have found, in this case, thatrelatively regular attendance by an individual agent is, for all practical purposes, acondition of the continued maintenance of the companyragent relationship. And,finally, we have the dissimilar factors. Here, in contrast with the facts recited in thecourt opinion, the Company does pay travel expenses where it is warranted; a newlyengaged agent is not free to choose any area in his district office which is geo-graphically convenient-he is given an open debit; transfers of an agent are not con-ditioned upon his requesting them; an assistant manager may accompany an agentin his debit whether or not the agent "desires" it; and, finally, the agents do not paythe full cost of the group insurance plans available to them. Clearly, the cases arenot on all fours.On the other hand, a side-by-side evaluation of this case and thePhoenix Mutualcase,61 in which the same court found that company's insurance salesmen to beemployees rather than independent contractors, demonstrates substantial differences.The "like" elements: A prospective salesman needs no experience; he makes writ-ten application and is then interviewed; engaged, he is assigned a given territory andisexpected to work full time; he is provided a headquarters with desk space, salessupplies, and advertisingmaterials.On the other hand, there are a number of"unhkes," in varying degrees. InPhoenix,the company provided telephones, post-age, stationery,and business cards; it paid for salesmen's licensing and bonding; itforbadethem to engage any help; except for voluntary additional contributions, itfullyfinanced a retirement and provision plan; and it provided a special disabilitypension.More important,Phoenixapparently set a new-business production stand-ard which had to be met under penalty of "discharge"; andPhoenixrequired itsw NL R B v Phoenix Mutual FifeInsuranceCompany,167 F.2d 983, 985-987 (C A7), cert denied 335 U S 845;N L R B v. Steinberg, supra,857-858;N L.R B. v. Key-stone Floors, Inc,306 F 2d 560, 562 (CA3); Local 24, International Brotherhood ofTeamsters v. N L R B.,266 F.2d 675, 678, 680 (C A.D C ;National Van Lines, Inc. V1'L R B ,273 F.2d 402, 403 (C A. 7). SeeUnited States V Silk,331 U S 704, 714-718.Supra,120-124ssAnd which, I have earlier indicated, I would consider the law of that case.57The order of the elements listed here is not to be construed as a measure of theirimportance I have adopted the order as it appears in the court's opinionThe court did not specify whether it was referring to the cost of home space or tothe cost of "outside" offices. By referring back to the Intermediate Report upon which thecourt case was based, I find that the sole rental there involved a $10 charge that AgentPresley made for his use of space at home ; lie testified in the instant case that he stillmakes this charge-^As contrasted with general agencies, who are not involved herein60The parties stipulated herein that an assistant manager was formerly called a"superintendent61Supra. UNITED INSURANCE CO. OF AMERICA457salesmen to furnish a daily record of interviews and sales, number of hours workedin the field and number of new prospects seen, and similar details. Obviously,Phoenixisnot controlling.So, once again, we must look at the "total situation" here to determine the extentof the control, either exercised or reserved, over the agents' methods and means ofconducting their business.In the course of this hearing, the statement most repeated was that Respondentis interested only in the results of the agents' efforts, not in the manner and themeans employed in achieving those results. And the strongest arguments in supportof the statement were the facts that the agents select their own worktimes, make asmany or as few visits to present or prospective policyholders as they wished, andselect their own sales approaches; not only do they possess such freedom-theycan exercise it without reporting to the Companay on their activities. But the sig-nificance of these facts can only be gauged in the light of the basic function per-formed by the agents.As all parties agreed, the stock in trade of a salesman are his salesmanship, hispersonality, and his imaginativeness. (And this is true whether he be an employee oran independent contractor.) The most effective use of a salesman (employee or con-tractor) consists of recognizing this and refraining from restricting him in the exer-cise of the selling characteristics which are peculiarly his own. The self-interest ofthe principal dictates that, unless the results call for a contrary course, he permitthe salesman to devise and utilize his own manner and means of selling to the wid-est extent. It is in the action taken when the results are not satisfactory that (I find)the instant debit agents are distinguishable from independent contractors. When thedebit agent fails to produce, his assistant manager or district manager successivelyspeaks to him, offers to work with him, and insists on working with him; finally allother means exhausted, the manager asks him to resign-only refraining from tak-ing this step if the agent's record of service is a long one. The conclusion is ines-capable that the Company's interest in results is such that, when results fall short, itretains the right to control the means and manner whereunder the results are beingachieved.In another respect, the nature of the debit agent's work militates against thedirecting, except where the results demand it, of his methods of operation. His sell-ing and collecting is done out in the field at odd hours. Clearly-employee or inde-pendent contractor-he cannot be closely "supervised." Only if his poor perform-ance demands it (and only if he is an employee), is anything done about his way ofoperating-as it is here.The ratio of one assistant manager to six agents strengthens this conclusion. Theformer, working full time, devotes himself to making sure, through his staff, thatRespondent's basic mission-selling insurance-is effectively accomplished. Of course,he is interested in results, but, if and when they hoist a warning signal, he cannothelp but be interested in the manner in which the results are being attained.62This observation naturally leads us into a broader area. A main function ofUnited is to sell insurance and to conserve the insurance policies it issues. While itis free to choose the manner in which it will conduct the function, it must be recog-nized, in determining what choice was actually made, that this is not merely one ofthe Company's sidelines; it is its bread and butter. As for the involved agents, theirfulltime occupation is selling and conserving the Company's insurance policies. Theytypically have no prior experience in the field; they undergo a period of training byRespondent; and, thereafter, they hold themselves out to be United salesmen. Thisrelationship is a far cry from that which exists between United and the generalagencies who deal regularly with Respondent,63 licensed insurance brokers who sub-mit insurance applications to Respondent, and "freelance" insurance salesmen(licensed to sell for Respondent), who sell an occasional policy; here, we have adegree of closeness and interdependence which hardly paints a picture of companyrepresentative and debit agent traveling their independent ways.So, we have that degree of control or right to control which signifies the existenceof an employer-employee relationship. In addition, certain other aspects of the rela-tionship point in the same direction.The rate of compensation is unilaterally imposed. There are paid vacations.United contributes to pension, life insurance, hospital and surgical expense, and acci-e2 Interestingly enough, an assistant manager may become a debit agent on rareoccasionsNormally, the movement is in the other direction"These general agencies, with employees of their own (subagents), sell policies forUnited under contract with that company 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent and sickness plans. Length of service with the Company plays a part in a num-ber of important privileges. And the Company furnishes all necessary forms, includ-ing basic advertising aids.Finally, I find that the Company has a substantial investment in each debitwhereas the debit agent does not. The latter's business expenditures, such as hechooses to make, are, in fact, minimal. And, except for his time, he takes no risk ofa net financial loss.Upon the entire record and on what I am convinced is a fair preponderance ofthe credible evidence, I am persuaded and find that Respondent retains the right todirect and control, in substantial detail, the details and means by which the sellingand collecting functions of its debit agents are carried out. I conclude and find thatthe debit agents are employees rather than independent contractors.64Upon the foregoing factual findings and conclusions, I come to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.The debit agents employed by Respondent at its district offices located in theCommonwealth of Pennsylvania are employees within the meaning of Section 2(3)of the Act.4.All debit agents employed by Respondent at its districts in -Pennsylvania(Philadelphia,Upper Darby, Chester, Harrisburg, Reading, York, Hanover, Pitts-burgh,McKeesport, Greensburg, and Somerset), excluding special agents, inspec-tors, office clerical employees, professional employees, guards, managers, assistantmanagers, and supervisors as defined in the Act, constitute and at all times materialherein constituted a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5.The Union, at all times material, has been and is the exclusive representativeof all employees in the aforesaid bargaining unit'within the meaning of Section9(a) of the Act.6.On and since April 9, 1965, by refusing to bargain collectively with the Unionas exclusive representative of the employees in the aforesaid bargaining unit,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondenthas engaged in and is engaging in certain unfairlabor practices, I shall recommend that it be ordered tocease and desisttherefromand to take certain affirmativeaction inorder to effectuate the purposes of the Act.65In arriving at this conclusion, I have given full consideration to certain factorswhich militate in a contrary direction , the facts that the debit agent sets his own work-time : that he may transfer-out or transfer-in policies without interference ; that he may,and does, regulate the sire of his debit, that he is free to advertise or engage in other"enhancement" activities as he wishes, and that, until settlement date, he may usepremium money collected as his own. And I do not rely on other factors which are as com-patiblewith an independent contractorship as with an employer-employee relationship :the facts that certain agents receive travel expenses , that agents may not sell competitiveproducts , and that they must regularly report the result of their activities Nor do Irely on still other factors which I find, have no probative value : the fact that the Com-pany makes social security payments, out of an abundance of caution ; the fact that itwithholds and transmits income tax payments, as a courtesy to agents , and the factthat it requires agents to operate within the requirements of all State insurance laws.a,At the hearing, the Union urged, as a remedy herein, that Respondent be ordered toadopt and install, for these debit agents, either all the working conditions, or at least"themost favorable" working conditions, set forth in a collective-bargaining contractallegedly executed on or about October 1963, between the Union and Quaker City ; and,in support of such contention, offered to prove the existence of such contract and toprove that, if Respondent had bargained with the Union herein, the terms of such con-tract, or at least its most favorable terms, would have been incorporated in a collective-bargaining contract between the Union and Respondent. Because I regarded the conten-tion, under the circumstances, as unduly speculative, to say the least, I ruled this outas an issue and rejected the offer of proof These rulings are here reaffirmed. UNITED INSURANCE CO. OF AMERICA459Upon the basis of the foregoing findings of factand conclusionsof law andupon the entire record in the case, I hereby issue the following:RECOMMENDED ORDER.United Insurance Company of America, of Chicago, Illinois, its officers, agents,successors, and assigns, shall1.Cease and desist from:(a)Refusing to bargain collectively with the InsuranceWorkers InternationalUnion, AFL-CIO, as'the exclusive representative of its employees in a bargainingunit composed of all debit agents employed by Respondent at its districts in Penn-sylvania (Philadelphia,Upper Darby, Chester, Harrisburg, Reading, York, Han-over, Pittsburgh,McKeesport, Greensburg,and Somerset),excluding special agents,inspectors,officeclericalemployees,professional employees,guards,managers,assistant managers,and supervisors as defined in the Act.(b) In any like or related manner, interfering with,restraining,or coercing itsemployees in the exercise of their right of self-organization,to form labor organiza-tions, to join or assist any labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to refrain from anyand all such activities(except to the extent that the right-to refrain may be affectedby an agreement requiring membership in a labor organization,as authorized inSection 8(a)(3) ofthe Act).2.Take the following affirmative action, which I find will effectuate the policiesof the Act.(a)Upon request,bargain collectively with the above labor organization as theexclusive bargaining representative of all of its employees in the above-describedunit.(b) Post at its district offices located in the Commonwealth of Pennsylvania,copies of the attached notice marked"Appendix."66Copies of such notice, to befurnished by the Regional Director for Region 4, after being duly signed by anauthorized representative of Respondent,shall be posted immediately upon receiptthereof, and be maintainedby itfor 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that such notices are notaltered,defaced,or covered by any other material.(c)Notify the said Regional Director,in writing,within 20 days from the dateof the receipt of this Decision, what steps the Respondent has taken to complyherewith.6708 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals Enforcing an Order" for thewords "a Decision and Order "07 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read* "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX'NOTICE TOALL EMPLOYEESPursuant to the RecommendedOrder of aTrial Examinerof the National LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tionsAct, as amended, we hereby notifyour employees that:WE WILL,upon request,bargaincollectively withInsuranceWorkers Inter-national Union,AFL-CIO,as exclusive bargaining representative of all debitagentsemployed byRespondent at itsdistrictsin Pennsylvania(Philadelphia,Upper Darby, Chester, Harrisburg,Reading,York,Hanover,Pittsburgh,McKeesport,Greensburg,and Somerset),excluding special agents, inspectors,office clerical employees,professional employees,guards,managers,assistantmanagers,and supervisors as definedin the Act,constitute and at all timesmaterial herein constituted a unit appropriate for the purposes of collective 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining within the meaning of Section 9(b) of the Act; and WE WILL,ifan understanding is reached,embody anysuch understanding in a signedagreement.WE WILL NOT, by any refusalto bargain,interferewith,restrain,or coerceour employees in the exerciseof their rightto organize; to form, join, orassist a labor organization;to bargaincollectivelythrough a bargaining agentchosenby themselves;to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection;or to refrain fromany such activities (exceptto the extent that the rightto refrain is limited bythe lawfulenforcementof a lawfulunionsecurityrequirement).Dated-------------------By-------------------------------------------(Representative)(Title)UNITEDINSURANCECOMPANY OF AMERICA,Employer.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicatedirectly with the Board'sRegional Office, 1700Bankers Securities Building,Walnut andJuniper Streets, Philadelphia,Pennsylvania19107,Telephone597-7617.Shovel Supply Company,Inc.andInternational Union of Electri-cal, Radio and Machine Workers,AFL-CIO.Case 16-CA-501.December 30, 1966DECISION AND ORDEROn August 22, 1966, Trial Examiner Josephine H. Klein issuedherDecision in the above-entitled proceeding, finding that theRespondent has engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner, with the following modification: Ii The charge herein was filed on October 29, 1965.Section 10(b) of the Act prohibitsfinding violations based on conduct which occurred more than 6 months before the filingof unfair labor practice charges. In this instance that date would be April 29, 1965.Accordingly,and contrary to the Trial Examiner'sfinding that Respondent failed tobargain In good faith from on or about April 16, 1965, we find that such failure occurredon and after May 7, 1965,the date of the parties'second bargaining meeting.162 NLRB 43.